DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: line 7 recites “the movable object”. The examiner believes the Applicant meant “the UAV”. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: line 7 recites “the movable object”. The examiner believes the Applicant meant “the UAV”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 12-13, 15-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Rabii et al. (US 2016/0227191).
claim 1 Cyril discloses a method for sensing an environment in which an unmanned aerial vehicle (UAV) is configured to operate, the method comprising, with aid of one or more processors onboard the UAV individually or collectively: 
obtaining video data of the environment, wherein the video data is collected using a binocular video camera mounted in a forward-looking direction of the UAV (Figure 1 shows an UAV that comprises camera 12A and 12B which are installed in a forward-looking direction of the UAV and that capture a succession of images of the same scene – [0012-0013]); 
encoding the video data to generate stereoscopic video data (compression of multi-view video – [0006]; 3D images produced from the sequence of images – [0031]).
Cyril further discloses transmitting the video data to a terminal remote to the movable object (transmitting the two sequences of video data to a unit on the ground – [0014]).
However, fails to explicitly disclose transmitting the stereoscopic video data to a terminal remote to the movable object.
In his disclosure Rabii teaches transmitting the stereoscopic video data to a terminal remote to the movable object (I/O controller 22 in Figure 1 transmitting multi-view video data – [0008]; it is noted MV video data includes stereoscopic video – [0005]).

claim 2 Cyril discloses the method of claim 1. However, fails to explicitly disclose wherein the video data is encoded using multi-ocular joint encoding.
In his disclosure Rabii teaches the video data is encoded using multi-ocular joint encoding (Multi-view Video Coding – [0025]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rabii into the teachings of Cyril because a person of ordinary skill has good reason to pursue the known options within his or her grasp if this lead to the anticipated success.

Regarding claim 4 Cyril discloses the method of claim 2. Cyril further discloses using multi-view video compression (par. [0006]) to process multiple image views captured by the binocular video camera at a same moment (camera 12A and 12B which are installed in a forward-looking direction of the UAV and that capture a succession of images of the same scene – [0012-0013]).
However, is silent on the multi-ocular joint encoding comprises applying inter-frame prediction between multiple image views.
In his disclosure Rabii teaches the multi-ocular joint encoding comprises applying inter-frame prediction between multiple image views (inter-view prediction/ inter-layer prediction – [0026]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rabii into the teachings of Cyril because a person of ordinary skill has good reason to pursue the known options within his or her grasp if this lead to the anticipated success.
claim 12 Cyril discloses the method of claim 1, further comprising: processing the video data of the environment to obtain a predetermined visual effect before encoding the video data (processing the frames of the sequence of images to perform stabilization of said images to compensate for the vibrations of the images – [0020-0022]; note the vibrations are interpreted as the visual effect).

Regarding claim 13 Cyril discloses the method of claim 12, wherein the predetermined visual effect comprises smooth rendering of the video data with reduced jitter (processing the frames of the sequence of images to perform stabilization of said images to compensate for the vibrations of the images – [0020-0022]; note the vibrations are interpreted as the visual effect).

Claim 15 corresponds to the system performing the method of claim 1. Therefore, claim 15 is being rejected on the same basis as claim 1.

Claim 16 corresponds to the system performing the method of claim 2. Therefore, claim 16 is being rejected on the same basis as claim 2.

Claim 18 corresponds to the non-transitory computer-readable medium storing instructions that, when executed, cause a processor to perform the method of claim 1. Therefore, claim 18 is being rejected on the same basis as claim 1.

Claim 19 corresponds to the non-transitory computer-readable medium storing instructions that, when executed, cause a processor to perform the method of claim 2. Therefore, claim 19 is being rejected on the same basis as claim 2.

Claims 3, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Rabii et al. (US 2016/0227191) further in view of Lee et al. (US 2014/0247370).

Regarding claim 3 Cyril discloses the method of claim 2. However, fails to explicitly disclose wherein the multi-ocular joint encoding comprises performing inter-frame prediction based on positional information of the binocular video camera.
In his disclosure Rabii teaches the multi-ocular joint encoding comprises performing inter-frame prediction (inter-view prediction/ inter-layer prediction – [0026]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rabii into the teachings of Cyril because a person of ordinary skill has good reason to pursue the known options within his or her grasp if this lead to the anticipated success.
However, fails to explicitly disclose performing inter-frame prediction based on positional information of video camera.
In his disclosure Lee teaches performing inter-frame prediction based on positional information of video camera (inter-frame camera motion measurer – [0095], Figure 4).


Claim 17 corresponds to the system performing the method of claim 3. Therefore, claim 17 is being rejected on the same basis as claim 3.

Claim 20 corresponds to the non-transitory computer-readable medium storing instructions that, when executed, cause a processor to perform the method of claim 3. Therefore, claim 20 is being rejected on the same basis as claim 3.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Rabii et al. (US 2016/0227191) further in view of Kuhara (US 2018/0107213).

Regarding claim 5 Cyril discloses the method of claim 1. However, fails to explicitly disclose wherein the terminal is configured to display a first person view (FPV) of the environment based on the stereoscopic video data.
In his disclosure Kuhara teaches the terminal is configured to display a first person view (FPV) of the environment based on the stereoscopic video data (the head-mounted display is mounted on the head of the operator to display video transmitted 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuhara into the teachings of Cyril because such incorporation prevents continuous flight of the unmanned aerial vehicle beyond a visual range within which the unmanned aerial vehicle is visible to the operator (par. [0009]).

Regarding claim 6 Cyril discloses the method of claim 5. However, fails to explicitly disclose wherein the terminal is configured to allow a user to control and navigate the UAV from the first person view (FPV).
In his disclosure Kuhara teaches the terminal is configured to allow a user to control and navigate the UAV from the first person view (FPV) (the head-mounted display is mounted on the head of the operator to display video transmitted from the UAV; the head-mounted display displays video captured in first-person view; the operator is able to control the UAV either through visual observation or while viewing video displayed on the head mounted display – [0077]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuhara into the teachings of Cyril because such incorporation prevents continuous flight of the unmanned aerial vehicle beyond a visual range within which the unmanned aerial vehicle is visible to the operator (par. [0009]).

claim 7 Cyril discloses the method of claim 1. However, fails to explicitly disclose wherein the terminal comprises a head-mounted display.
In his disclosure Kuhara teaches the terminal comprises a head-mounted display (the head-mounted display is mounted on the head of the operator to display video transmitted from the UAV – [0077]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuhara into the teachings of Cyril because such incorporation prevents continuous flight of the unmanned aerial vehicle beyond a visual range within which the unmanned aerial vehicle is visible to the operator (par. [0009]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Rabii et al. (US 2016/0227191) further in view of Chang et al. (CN 203193785U).

Regarding claim 8 Cyril discloses the method of claim 1. However, fails to explicitly disclose wherein the terminal comprises a pair of virtual reality (VR) or augmented reality (AR) enabled glasses.
In his disclosure Chang teaches the terminal comprises a pair of virtual reality (VR) or augmented reality (AR) enabled glasses (a pair of glasses which includes a wireless receiver for receiving video data transmitted by an unmanned aerial vehicle – [0021]; the wireless video glasses are a video receiving terminal with virtual reality technology – [0040]).
. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Rabii et al. (US 2016/0227191) further in view of Zhang et al. (US Patent No. 9,703,288).

Regarding claim 9 Cyril discloses the method of claim 1. However, fails to explicitly disclose wherein at least one video camera of the binocular video camera is operably coupled to the UAV via a carrier.
In his disclosure Zhang teaches at least one video camera of the binocular video camera is operably coupled to the UAV via a carrier (an optical system attached to a gimbal system – col.24, lines 7-13; it is noted the gimbal system is being interpreted as the carrier).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhang into the teachings of Cyril because such incorporation provides automatic stabilization of the acquired images (col.24, lines 7-13).

Regarding claim 10 Cyril discloses the method of claim 9. However, fails to explicitly disclose wherein the carrier is a multi-axis gimbal.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhang into the teachings of Cyril because such incorporation provides automatic stabilization of the acquired images (col.24, lines 7-13).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Rabii et al. (US 2016/0227191) further in view of Huan Li et al. (CN 105744222A) further in view of Choy et al. (KR20170062706A).

Regarding claim 11 Cyril discloses the method of claim 1. Cyril further discloses wherein the stereoscopic video data is transmitted to a ground station (transmitting the stereoscopic video data to a unit on the ground – [0014]).
However, fails to explicitly disclose wherein the video data is transmitted to the terminal via a ground station, wherein the ground station is configured to: (1) decode the video data to obtain the video data, and (2) transmit the video data to the terminal.
In his disclosure Huang Li teaches the video data is transmitted to the ground station, wherein the ground station is configured to: (1) decode the video data to obtain the video data, and (2) transmit the video data to the terminal (unmanned aerial vehicle which transmits encoded video data to a terrestrial mobile terminal, the terrestrial Summary of the Invention, 2nd paragraph).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Huang Li into the teachings of Cyril because such incorporation simplifies the operation of video playback. However, fails to explicitly disclose data transmitted to the terminal via a ground station.
In his disclosure Choy teaches data transmitted to the terminal via a ground station (Figure 2 shows an unmanned aerial vehicle sending data to a unit on the ground 100 and 200 for data processing and then transmit encoded data to glasses 300 – [0021-0026]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Choy into the teachings of Cyril because such incorporation enhances the experience of the user. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Rabii et al. (US 2016/0227191) further in view of Green et al. (US 2016/0138919).

Regarding claim 14 Cyril discloses the method of claim 12. Cyril further discloses processing the video data of the environment to obtain the predetermined visual effect (refer to rejection of claim 12). 

In his disclosure Green teaches generating a virtual motion path of the binocular video camera; and mapping the video data to the virtual motion path to obtain the predetermined visual effect (Figure 7 shows places were the camera of the UAV was located at different times, said information has been places with video data).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Green into the teachings of Cyril because such incorporation enhances the experience of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482